IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

VINCENT D-VAN DUNCAN,               NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-2700

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 20, 2015.

An appeal from the Circuit Court for Alachua County.
Ysleta W. McDonald, Judge.

Glenna Joyce Reeves, Assistant Public Defender, and Nancy A. Daniels, Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Joshua R. Heller, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, MAKAR, and OSTERHAUS, JJ., CONCUR.